Case 8:20-cv-01665-KKM-AAS Document 69 Filed 03/19/21 Page 1 of 3 PageID 635


                             UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA



 JARRETT LAFLEUR, AMBER GREY, LINDSEY
 RELUE, JOSHUA HARKNESS, STACEY LEE FIELD,
 NICK CAPPS, and ALYSSA COATES on behalf of
 themselves and other individuals similarly situated,              Case No. 8:20-cv-01665


                                       Plaintiffs,


                vs

 STATE UNIVERSITY SYSTEM OF FLORIDA;
 TIMOTHY M. CERIO, RICHARD CORCORAN,
 AUBREY EDGE, PATRICIA FROST, H. WAYNE
 HUIZENGA, JR., DARLENE LUCCIO JORDAN,
 SYDNEY KITSON, CHARLES H. LYDECKER, BRIAN
 LAMB, ALAN LEVINE, ALLY SCHNEIDER, STEVEN
 M. SCOTT, ERIC SILAGY, WILLIAM SELF, KENT
 STERMON, and NORMAN D. TRIPP; and other affiliated
 entities and individuals,


                                       Defendants.




             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Alyssa Coates,

voluntarily dismisses her individual (non-class action) claims alleged against all Defendants in the

First Amended Class Action Complaint [D.E. 15] without prejudice and withdraws as a proposed

class representative in this action.



Dated: March 19, 2021                                    Respectfully submitted,

                                                         /s/ Joshua H. Eggnatz
                                                         Joshua H. Eggnatz, Esq.
                                                         Fla. Bar No.: 0067926
                                                         Michael J. Pascucci, Esq.
                                                         Fla. Bar No.: 0083397

                                                     1
Case 8:20-cv-01665-KKM-AAS Document 69 Filed 03/19/21 Page 2 of 3 PageID 636


                                         EGGNATZ | PASCUCCI
                                         7450 Griffin Rd, Ste. 230
                                         Davie, FL 33314
                                         Tel: (954) 889-3359
                                         Fax: (954) 889-5913
                                         JEggnatz@JusticeEarned.com
                                         Mpascucci@JusticeEarned.com

                                         Local Counsel for Plaintiff and the Putative
                                         Class

                                         &

                                         THE SULTZER LAW GROUP, P.C.
                                         Jeremy Francis, Esq.
                                         Jason P. Sultzer, Esq.
                                         francisj@thesultzerlawgroup.com
                                         sultzerj@thesultzerlawgroup.com
                                         85 Civic Center Plaza, Suite 104
                                         Poughkeepsie, New York 12601
                                         Tel: (854) 705-9460
                                         (Admitted Pro Hac Vice)

                                         &

                                         LEEDS BROWN LAW, P.C.
                                         Michael A. Tompkins, Esq.
                                         Brett R. Cohen, Esq.
                                         Jeffrey K. Brown, Esq.
                                         One Old Country Road, Suite 347
                                         Carle Place, NY 11514
                                         Tel: (516) 873-9550
                                         mtompkins@leedsbrownlaw.com
                                         bcohen@leedsbrownlaw.com
                                         JBrown@leedsbrownLaw.com
                                         (Admitted Pro Hac Vice)

                                         &

                                         CARLSON LYNCH LLP
                                         Edward Ciolko, Esq.
                                         1133 Penn Avenue, 5th Floor
                                         Pittsburgh, PA 15222
                                         Tel: 412.322.9243
                                         Fax: 412.231.0246
                                         eciolko@carlsonlynch.com
                                         (To be Admitted Pro Hac Vice)



                                     2
Case 8:20-cv-01665-KKM-AAS Document 69 Filed 03/19/21 Page 3 of 3 PageID 637


                                                    Trial Counsel for Plaintiff and the Putative
                                                    Class


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of March 2021, I electronically filed the
foregoing document with the Clerk of Court for the United States District Court for the Middle
District of Florida and served a true and correct copy thereof on all counsel of record using the
CM/ECF System.

                                            /s/ Joshua H. Eggnatz
                                            Joshua H. Eggnatz


Service List:

Richard C. McCrea, Jr.
Fla. Bar No.: 351539
Cayla M. Page, Esq.
Fla. Bar No.: 1003487
mccrear@gtlaw.com
Pagec@gtlaw.com
GREENBERG TRAURIG, P.A.
101 E. Kennedy Boulevard
Suite 1900
Tampa, FL 33602
(813) 318-5700 – Telephone
(813) 318-5900 – Facsimile

Attorney for Defendants




                                               3
